Citation Nr: 1309041	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether a timely substantive appeal was filed following a July 2008 rating decision wherein claims for service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability were denied.  


REPRESENTATION

The Veteran represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and J.C., an observer


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
 
INTRODUCTION

The Veteran had active service from August 1977 to June 1983.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  In that letter, the RO determined that the Veteran did not file a substantive appeal following a July 2008 rating decision wherein claims of service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability were denied.  The Veteran filed a timely appeal in response to the April 2010 decision letter.                

In October 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  On July 24, 2008, the RO issued a rating decision denying claims of service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability.  The Veteran was notified of this decision and of his appellate rights by letter dated July 29, 2008.  

2.  The Veteran filed a timely notice of disagreement (NOD) in February 2009 that was pertinent to his claims for service connection for a back disability and a right wrist disability.  

3.  In March 2009, the Veteran filed a timely NOD that was pertinent to his claims for service connection for hypertension, ulcers, an ankle disability, and a knee disability.   

4.  The RO mailed a statement of the case (SOC) regarding these issues to the Veteran on January 21, 2010.  The Veteran was notified of his appellate rights; specifically that he had a limited time in which to file a substantive appeal- 60 days from the date the SOC was issued or the remainder of the one-year period that began with the date he was notified of the denial.  

5.  On March 4, 2010, the RO received a printed VA request form where the Veteran checked off a selection on the form indicating that he wanted a local hearing with a Decision Review Officer.  The form was dated March 2, 2010.  

6.  In an April 2010 decision letter, the RO determined that the Veteran did not file a substantive appeal following the July 2008 rating decision.

7.  The Veteran filed an Appeal to Board of Veterans Appeals (VA Form 9), which the RO received on May 3, 2010.  

8.  The Veteran did not file a substantive appeal within one year of July 29, 2008, the date on which the July 2008 rating decision was mailed to him, or within 60 days of January 21, 2010, the date on which the SOC was mailed to him.     


CONCLUSION OF LAW

A timely substantive appeal was not filed following a July 2008 rating decision wherein claims for service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability were denied.  
38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 19.30, 19.34, 20.200, 20.202, 20.302, 20.303 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  Generally, the VCAA requires VA to notify a veteran of the information and evidence necessary to substantiate a claim after he has filed one and to assist a veteran in obtaining evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA does not apply to the issue on appeal because the matter involves, not the substantiation of the underlying service connection claims, but rather the procedures for appealing a decision.  In this case, the Veteran was provided with the required information for filing an appeal and a remand for further notification is not necessary.

In May 2008, the Veteran filed claims for service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability.  

By a rating decision, dated on July 24, 2008, the RO denied entitlement to service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability.  Notification of the decision was sent to the Veteran on July 29, 2008.  

The Veteran filed a timely NOD in February 2009 that was pertinent to his claims for service connection for a back disability and a right wrist disability.  In March 2009, he filed a timely NOD that was pertinent to his claims for service connection for hypertension, ulcers, an ankle disability, and a knee disability.   

On January 21, 2010, the RO issued an SOC for the claims.  A copy of the SOC was properly sent to the Veteran and his representative on the same date.  See 38 C.F.R. § 19.30(a) (2012).  When an SOC is issued, a veteran and his representative will also be furnished: information on the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9 (Appeal to the Board of Veterans' Appeals).  38 C.F.R. § 19.30(b).  The cover letter to the SOC included the requisite information and a VA Form 9 was listed as an enclosure.  The letter told the Veteran that he must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  See 38 C.F.R. § 20.302(b)(1) (2012).  The letter also informed the Veteran that an extension could be requested within the 60 days for more time to file an appeal.  See 38 C.F.R. § 20.303 (2012).  Proper completion and filing of a substantive appeal are the last actions that a veteran needs to take to perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2012).

On March 4, 2010, the RO received a printed VA request form where the Veteran checked off a selection on the form indicating that he wanted a local hearing with a Decision Review Officer.  The form was dated March 2, 2010.  

In an April 2010 decision letter, the RO determined that the Veteran did not file a substantive appeal following the July 2008 rating decision.  The RO noted that they had explained in the January 2010 SOC that the Veteran had one year from the notification of their decision or 60 days from the SOC to submit a VA Form 9 and perfect his appeal.  The Veteran had until March 22, 2010, which was 60 days from the SOC, to submit a VA Form 9.  The RO indicated that because they had not received a VA Form 9, his case had become closed and the July 2008 rating decision had become final.  See 38 U.S.C.A. § 7105.       

The Veteran filed an Appeal to Board of Veterans Appeals (VA Form 9), which the RO received on May 3, 2010.  The Veteran maintained that the VA form wherein he requested a local hearing that was received on March 4, 2010, should be construed as a timely substantive appeal to the July 2008 rating action.  He noted that when he had sent in his request form for a hearing, he had mistakenly failed to include his VA Form 9.  According to the Veteran, he had contacted the RO to see if they had received his paperwork and they eventually told him that they had received it.  However, the RO did not notify him that they had not received a VA Form 9 with his paperwork.  The Veteran contended that the RO should have informed him that he still needed to submit a VA Form 9 to complete his appeal.  

The RO construed the Veteran's VA Form 9 as an NOD to their April 2010 decision letter.  An SOC was issued in July 2010, and in August 2010, the Veteran submitted a timely VA Form 9 on the issue of whether a timely substantive appeal was filed following a July 2008 rating decision wherein claims for service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability were denied.    
  
In October 2012, the Veteran testified before the undersigned VLJ.  He stated that after he received the January 2010 SOC, he worked with his representative to submit the appropriate paperwork to complete his appeal.  According to the Veteran, he gave a packet to his representative so that they could send it to the RO.  He noted that he did not think that he had completed a VA Form 9 and, as such, it was not a part of the packet that he gave to his representative.  The Veteran's representative probably thought that the VA Form 9 was in the packet and it was sent to the RO.  According to the Veteran, he had contacted the RO to see if they had received his packet and they eventually told him that they had received it.  However, the RO did not notify him that they had not received a VA Form 9 with his paperwork.  The Veteran contended that given that his packet, which included his request for a local hearing, was received on March 4, 2010, and that he had until March 22, 2010 to complete his appeal with the submission of a VA Form 9, the RO should have informed him that he still needed to submit a VA Form 9.     

The threshold question that the Board must resolve is whether the Veteran entered a timely substantive appeal following a July 2008 rating decision wherein claims for service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability were denied.  As explained below, the Board finds that a timely substantive appeal was not filed following the July 2008 rating decision.  

As outlined in this decision, the Veteran did not file a substantive appeal within one year of July 29, 2008, the date on which the July 2008 rating decision was mailed to him, or within 60 days of January 21, 2010, the date on which the SOC was mailed to him.  After the issuance of the January 2010 SOC, the Veteran had until March 22, 2010, to submit a VA Form 9.  However, he did not submit a VA Form 9 until May 3, 2010.     

The Veteran contends that the VA form wherein he requested a local hearing that was received on March 4, 2010, should be construed as a timely VA Form 9 to the July 2008 rating action.  

A Substantive Appeal consists of a properly completed VA Form 1-9, Appeal to the Board of Veterans Appeals, or correspondence containing the necessary information.  The Substantive Appeal must set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination or determinations being appealed.  To the extent feasible, the argument must be related to specific items in the Statement of the Case and any prior Supplemental Statement of the Case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in a Statement of the Case or Supplemental Statement of the Case which is not specifically contested.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2012).

The Board recognizes that on March 4, 2010, the RO received a VA request form wherein the Veteran indicated that he wanted a local hearing with a Decision Review Officer.  If this form was accepted as the Veteran's substantive appeal, it would have been timely because it was received within 60 days of the January 2010 SOC.  However, the Board does not construe this request form as a timely substantive appeal.  As stated above, the substantive appeal must set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination or determinations being appealed.  38 C.F.R. § 20.202 (2012).  The Board will not presume that an appellant agrees with any statement of fact contained in a Statement of the Case or Supplemental Statement of the Case which is not specifically contested.  Id.  In the VA request form that was received on March 4, 2010, the Veteran only requested a local hearing.  He did not discuss any of the claims that were denied in the July 2008 rating action.  Thus, it is not possible for the Board to determine which specific claim that the Veteran was appealing or if he was appealing all of the claims.  Therefore, the Board cannot accept the VA request form received on March 4, 2010, as a timely substantive appeal to the July 2008 rating action.  

The Veteran recognizes that he did not submit a VA Form 9 within one year of the July 2008 rating decision or within 60 days of the January 2010 SOC.  According to the Veteran, it was an honest mistake that he forgot to submit the VA Form 9, and there had been some miscommunication between him and his representative as to whether he had submitted the proper forms to the RO.  He also maintains that after the RO received his request for a local hearing, they should have notified him that he had until March 22, 2010 to complete his appeal with the submission of a VA Form 9.  However, the Board notes that VA is not responsible for mis-communication between the Veteran and his representative.  In addition, there was no obligation on VA's part to notify the Veteran after receiving his March 2010 request for a local hearing, that he still needed to submit a VA Form 9.  Rather, VA had already fulfilled its duty to notify the Veteran of his appellate rights.  In the January 2010 SOC, the Veteran was informed of the steps that he needed to take if he disagreed with the determination in the SOC.  Specifically, the Veteran was notified that he had a limited time in which to file a substantive appeal- 60 days from the date the SOC was issued or the remainder of the one-year period that began with the date he was notified of the denial.  Thus, VA had fulfilled its duty to notify the Veteran of his appellate rights and there was no additional obligation to continue to notify him of such rights.  

The Board acknowledges the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60- day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.

In the Veteran's case, unlike Percy, there has been no explicit or implicit representation by VA, either by the RO or the Board, that it was waiving the filing requirement of a timely substantive appeal.  In the April 2010 decision letter, the RO determined that the Veteran did not file a substantive appeal following the July 2008 rating decision.  The RO notified the Veteran that he could appeal the determination as to whether he had filed a timely substantive appeal.  The timeliness issue followed the proper procedure to appellate status to the Board and such issue was certified to the Board for consideration.  Thereafter, the Board took no action that would represent a waiver of the time requirement for filing the substantive appeal.  At this time, the Board declines to waive such requirement.

The law is clear that a substantive appeal must be filed with the agency of jurisdiction within the appropriate time frame.  The Board is bound by the laws and regulations governing the appellate process.  See 38 C.F.R. § 7104.

For the foregoing reasons, the Board concludes that a timely substantive appeal was not filed following a July 2008 rating decision wherein claims for service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability were denied.  Therefore, the issue on appeal must be denied.  

ORDER

A timely substantive appeal was not filed following a July 2008 rating decision wherein claims for service connection for a back disability, a right wrist disability, hypertension, ulcers, an ankle disability, and a knee disability were denied; the appeal of this issue is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


